168 Ga. App. 339 (1983)
309 S.E.2d 384
CAMP et al.
v.
JORDAN et al.
66869.
Court of Appeals of Georgia.
Decided October 6, 1983.
Stanley T. Snellings, for appellants.
Eugene A. Medori, Jr., for appellees.
BIRDSONG, Judge.
This is an appeal from a jury verdict and judgment in favor of appellees for $615 for property damage arising from an automobile collision and $750 for attorney fees. The sole enumeration of error contends that there was a bona fide controversy and that trial court should have granted appellants' motion for judgment notwithstanding the verdict on the issue of attorney fees.
Unfortunately, the record contains no transcript of the evidence adduced at trial and appellants have not prepared a transcript from recollection pursuant to OCGA § 5-6-41 (g) (Code Ann. § 6-805). The burden is on the appellants to prepare a copy of the transcript for inclusion in the appellate record. OCGA § 5-6-41 (c) (Code Ann. § 6-805). Whenever the enumerations of error require a review of the evidence and a transcript is not included in the record on appeal, the enumerations must be deemed meritless and the judgment of the trial court affirmed. Burleson v. Jordan, 163 Ga. App. 496 (295 SE2d 335). At least one appeal taken under such a procedural posture has been deemed so frivolous as to warrant the imposition of OCGA § 5-6-6 (Code Ann. § 6-1801) penalties for delay. Id.
While recognizing the absence of a transcript, appellants argue that the discrepancy between the amount of compensatory damages awarded ($615) and the ad damnum of the amended complaint ($1,200) shows that a bona fide controversy existed and that an award of attorney fees was inappropriate pursuant to OCGA § 13-6-11 (Code Ann. § 20-1404). We disagree. Such a discrepancy alone will not necessarily defeat submission of the issue of attorney fees to the jury. Ga.-Carolina Brick &c. Co. v. Brown, 153 Ga. App. 747 (2) (b) (266 SE2d 531). Thus, the pleadings in this case fall far short of conclusively establishing error in submission of the issue of attorney fees to the jury. Accordingly, without a transcript to review the evidence produced at trial, we must presume that the trial court correctly denied appellants' motion for judgment notwithstanding the verdict on the attorney fees issue.
Judgment affirmed. Shulman, C. J., and McMurray, P. J., concur.